DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/19/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is object to because:
3.	The abstract does not comply with requirements of section 608.01(b) set forth in the MPEP.  The abstract contains the phrases “is provided” and “For example”. The abstract should not contain “is provided” and “For example”. “Is provided” is another way of stating “The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc., all of which should be avoided.  Correction is required.

4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract 
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 1 discloses a processor and memory but these could be considered a virtual processor and a virtual memory. The specification also discloses that the system could use virtual machines. Therefore, the system of claim 1 cannot be automatically assumed to disclose and/or contain hardware which is needed for the claims to be statutory under 35 U.S.C. 101.  Accordingly, these claims are rejected as non-statutory for failing to disclose such hardware.


Claim Objections
7.	Claim 16 is objected to because of the following informalities: 
Claim 16 is written as “The system of claim 15, wherein a content request to the first filesystem is responded to by accessing the first filesystem in the filesystem cache. [note access may be through the proxy, e.g., request made to proxy which converts to filesystem request]”. The claim should not contain “[note access may be through the proxy, e.g., request made to proxy which converts to filesystem request]” because it is unclear if the limitation within the parenthesis is part of the claim or not. For examining purposes the office is assuming the information is not included in the claim limitation but just a footnote/annotation and therefore will not be considered in the examining process. Appropriate correction is required for claim language clarification.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (U.S. Patent No. 9,678,968), in view of Lango et al. (U.S. Patent No. 8,055,702).
As to claim 1, Taylor et al. teaches a system comprising: 
a host with a processor and a memory, which stores a guest, a filesystem cache, and a proxy cache (See Taylor et al., Figure 10; Also see column 6, lines 1-13; column 11, lines 56-65); 
a filesystem manager executing (See Taylor et al., column 1, line 65-column 2 line 12, wherein the “Cloud controllers” are read on “filesystem manager”) on the processor to: 
receive a first request to locate a file in a first filesystem (See Taylor et al., column 1, line 65-column 2 line 12, wherein a request to delete a file is read on a request to locate a file because prior to deleting the file must be located); 
responsive to receiving the first request (See Taylor et al., Figures 4C, 4E and 18; See column 8, lines 23-39, wherein Taylor discloses “In some embodiments, a set of caching storage devices (referred to as "cloud controllers") collectively cache, manage, and ensure data consistency for a set of data that is stored in a network storage system (e.g., a cloud-based storage system, which is also referred to as a cloud storage system). More specifically, one or more cloud controllers work together (e.g., as a federation) to manage a distributed filesystem with a global address space. Each cloud controller maintains ( e.g., stores and updates) metadata that describes the file and directory layout of the distributed filesystem and the location of the data blocks in the cloud storage system”);  
respond to the first request based on metadata retrieved from the first filesystem proxy (See Taylor et al., column 1, line 65-column 2 line 12, wherein “a cloud controller receives a request from a client” and column 2, lines 13-58, wherein Taylor discloses “initiating a background deletion 45 operation involves traversing the target file's metadata in the snapshot hierarchy to retrieve deduplication hash values for each of the data blocks of the target file”);  
receive a second request to modify the file (See Taylor et al., column 1, line 65-column 2 line 12, wherein “a cloud controller receives a request from a client” and column 2, lines 13-58, wherein Taylor discloses “initiating a background deletion 45 operation involves traversing the target file's metadata in the snapshot hierarchy to retrieve deduplication hash values for each of the data blocks of the target file”. Also see Taylor et al., Figures 4C and 11A; Also see column 30, lines 1-26, wherein Taylor teaches “During operation, cloud controllers 1102-1112 write incremental snapshots containing new metadata and data to cloud storage system 302. Cloud controllers 1102-1112 continuously receive incremental metadata snapshot updates ( e.g., either from cloud storage system 302, as shown, or directly from the other cloud controllers), and update their local metadata with these updates to maintain a current view of the data stored in the distributed filesystem);
(See Taylor et al., Figures 4C and 30; Also see column 35, lines 11-42, wherein Taylor discloses “a cloud controller may track the most recent access ( e.g., the
last read time) for individual blocks in its local persistentread cache (and/or in a persistent read cache that is distributed across multiple cloud controllers). After the last block for a cloud file is evicted from the read cache (e.g., due to not being used recently), the cloud controller may initiate a counter; if no blocks from the cloud file are used before the counter reaches zero, the cloud file becomes a candidate to be moved to a lower tier. Alternatively, the cloud storage system may be configured to track how often each given cloud file is accessed”); and 
modify the file in the first filesystem (See Taylor et al., Figures 4C and 11A; Also see column 30, lines 1-26, wherein Taylor teaches “set of cloud controllers 1100-1112 that manage and access data stored in a cloud storage system 302. Backup cloud controller 1100 serves as a "hot backup" for cloud controllers 1102-1112. During operation, cloud controllers 1102-1112 write incremental snapshots containing new metadata and data to cloud storage system 302. Cloud controllers 1102-1112 continuously receive incremental metadata snapshot updates ( e.g., either from cloud storage system 302, as shown, or directly from the other cloud controllers), and update their local metadata with these updates to maintain a current view of the data stored in the distributed filesystem”).  
Taylor et al. discloses using cache (See Taylor et al., Figures 4C, 4E and 18; also See column 8, lines 23-3) when receiving a request and does disclose using a  (See Taylor et al., column 1, line 65-column 2 line 12; column 28, lines 27-45). Furthermore, Taylor et al. discloses responsive to receiving the second request, instantiate the first filesystem in the filesystem cache, wherein a second filesystem is evicted from the filesystem cache (See Taylor et al., column 35, lines 11-42, wherein Taylor teaches “a cloud controller may track the most recent access (e.g., the last read time) for individual blocks in its local persistent read cache (and/or in a persistent read cache that is distributed across multiple cloud controllers). After the last block for a cloud file is evicted from the read cache (e.g., due to not being used recently), the cloud controller may initiate a counter”). Taylor et al., however, does not explicitly teach query a first filesystem proxy in the proxy cache associated with the first filesystem; responsive to receiving the second request, instantiate the first filesystem in the filesystem cache, wherein a second filesystem is evicted from the filesystem cache to reclaim storage capacity for the first filesystem.
Lango et al. teaches system and method for caching network file systems (See abstract), in which he teaches query a first filesystem proxy in the proxy cache associated with the first filesystem (See Lango et al., column 1, line 61-column 2, line 28, wherein Lango discloses “proxy cache system”); wherein a second filesystem is evicted from the filesystem cache to reclaim storage capacity for the first filesystem (See Lango et al., column 7, lines 11-28; column 19, line 56-column 20, line 37, wherein Lango teaches “a truncator 294 implements a cache ejection policy to reclaim storage space”).
Taylor et al. and Lango et al. are from the analogous art of file system mangement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Taylor et al. and Lango et al. to have combined Taylor et al. and Lango et al.. The motivation to combine Taylor et al. and Lango et al. is to improve caching system that enables multi-protocol access by clients to data served by the system (See Lango et al., column 2, lines 46-59). Therefore, it would have been obvious to one skilled in the art to combine Taylor et al. and Lango et al..

As to claim 2, Taylor et al. as modified, teaches wherein the filesystem manager intercepts a filesystem instantiation request associated with the first filesystem (See Taylor et al., column 1, line 65-column 2 line 12, wherein the “Cloud controllers” are read on “filesystem manager”) and generates the first filesystem proxy instead of instantiating the first filesystem (See Taylor et al., column 1, line 65-column 2 line 12; column 28, lines 27-45;column 28, lines 27-45, wherein Taylor teaches “create a proxy at another, sim-35 pier layer by using a customized filesystem device driver that extracts and "turmels" (e.g., forwards) filesystem-level information to another storage management system”).  

As to claim 3, Taylor et al. as modified, teaches wherein the filesystem cache is limited to at least one of a maximum count of filesystems in the filesystems and a maximum aggregated size of the filesystems (See Taylor et al., column 2, lines 44-51; column 2, line 59-column 3, line 5 and column 35, lines 11-42, wherein Taylor discloses  “a cloud controller may track the most recent access ( e.g., the last read time) for individual blocks in its local persistentread cache (and/or in a persistent read cache that is distributed across multiple cloud controllers). After the last block for a cloud file is evicted from the read cache (e.g., due to not being used recently), the cloud controller may initiate a counter; if no blocks from the cloud file are used before the counter reaches zero, the cloud file becomes a candidate to be moved to a lower tier. Alternatively, the cloud storage system may be configured to track how often each given cloud file is accessed”). 

As to claim 4, Taylor et al. as modified, teaches wherein at least one of the maximum count and the maximum aggregated size is configured to be increased based on a cache miss rate of the filesystem cache (See Taylor et al., column 2, lines 44-51; column 2, line 59-column 3, line 5 and column 35, lines 11-42, wherein Taylor discloses  “a cloud controller may track the most recent access ( e.g., the last read time) for individual blocks in its local persistentread cache (and/or in a persistent read cache that is distributed across multiple cloud controllers). After the last block for a cloud file is evicted from the read cache (e.g., due to not being used recently), the cloud controller may initiate a counter; if no blocks from the cloud file are used before the counter reaches zero, the cloud file becomes a candidate to be moved to a lower tier; Also see Lango et al., column 1, line 61-column 2, line 28, wherein Lango discloses “A typical proxy cache system includes a front-end storage system or ‘proxy device’ having local storage, i.e., a ‘cache’, coupled to a back-end storage system or ‘origin server’ having remote storage. When a client request cannot be satisfied by the cache, it is proxied to the origin server. The server response is, in turn, proxied back to the requesting client and all associated data is cached in the local storage. This type of transaction is called a ‘cache miss’”).  

As to claim 5, Taylor et al. as modified, teaches wherein the cache miss rate is calculated based on at least one of a rolling count of filesystem instantiations over a configured time window, and a count of the filesystems accessed during an active use time window (See Taylor et al., column 2, line 59-column 3, line 5 and column 35, lines 11-42, wherein Taylor discloses  “a cloud controller may track the most recent access ( e.g., the last read time) for individual blocks in its local persistentread cache (and/or in a persistent read cache that is distributed across multiple cloud controllers). After the last block for a cloud file is evicted from the read cache (e.g., due to not being used recently), the cloud controller may initiate a counter; if no blocks from the cloud file are used before the counter reaches zero, the cloud file becomes a candidate to be moved to a lower tier; Also see Lango et al., column 1, line 61-column 2, line 28, wherein Lango discloses “A typical proxy cache system includes a front-end storage system or ‘proxy device’ having local storage, i.e., a ‘cache’, coupled to a back-end storage system or ‘origin server’ having remote storage. When a client request cannot be satisfied by the cache, it is proxied to the origin server. The server response is, in turn, proxied back to the requesting client and all associated data is cached in the local storage. This type of transaction is called a ‘cache miss’”).  

As to claim 6, Taylor et al. as modified, teaches wherein each filesystem is memoized (See Taylor et al., column 17, line 56-column 18, line 43, wherein Taylor teaches “new data blocks become referenced by lookup structure 434 and cached in PRC”). 

As to claim 7, Taylor et al. as modified, teaches wherein memoizing the first filesystem includes computing a structure of the first filesystem, and storing a computation results of the structure (See Taylor et al., column 17, line 56-column 18, line 43, wherein Taylor teaches “new data blocks become referenced by lookup structure 434 and cached in PRC”). 

As to claim 8, Taylor et al. as modified, teaches wherein requests for the first filesystem are responded to with the stored computation results instead of by recalculating the structure of the first filesystem (See Taylor et al., column 17, line 56-column 18, line 43, wherein Taylor teaches “new data blocks become referenced by lookup structure 434 and cached in PRC”). 

As to claim 9, Taylor et al. as modified, teaches wherein the second filesystem is deleted and removed from the memory upon being evicted from the filesystem cache, and the second filesystem is later reinstantiated in the filesystem cache in response to a file modification request through a second filesystem proxy in the proxy cache associated with the second filesystem (See Taylor et al., column 35, lines 11-42, wherein Taylor teaches “a cloud controller may track the most recent access ( e.g., the last read time) for individual blocks in its local persistent read cache (and/or in a persistent read cache that is distributed across multiple cloud controllers). After the last block for a cloud file is evicted from the read cache ( e.g., due to not being used recently), the cloud controller may initiate a counter;” Also see Lango et al., column 7, lines 11-28; column 19, line 56-column 20, line 37, wherein Lango teaches “a truncator 294 implements a cache ejection policy to reclaim storage space”). 

As to claim 10, Taylor et al. as modified, teaches wherein the filesystem manager presents to the guest that the first filesystem exists in the filesystem cache based on the first filesystem proxy being stored in the proxy cache while the first filesystem is one of uninstantiated and evicted from the filesystem cache (See Taylor et al., column 1, line 65-column 2 line 12, wherein the “Cloud controllers” are read on “filesystem manager;” Also see Taylor et al., Figures 6C and 7B; Also see column 26, lines 25-28 and lines 39-62, wherein Taylor discloses “a customized filesystem device driver in the guest operating system can forward request information to ( and receive responses from) a storage management system in the host operating system”).  

As to claim 11, Taylor et al. as modified, teaches wherein information requests associated with the first filesystem are responded to by querying the first filesystem proxy, and the first filesystem is only instantiated in response to content requests to at (See Taylor et al., column 1, line 65-column 2 line 12; column 28, lines 27-45).  

As to claim 12, Taylor et al. as modified, teaches wherein the first filesystem is a virtual filesystem exposing limited access to at least one of a guest filesystem of the guest and a host filesystem of the host (See Taylor et al., Figures 6C and 7B; Also see column 26, lines 25-28, wherein Taylor discloses “a customized filesystem device driver in the guest operating system can forward request information to ( and receive responses from) a storage management system in the host operating system”).  

As to claim 13, Taylor et al. as modified, teaches wherein the virtual filesystem is a database schema (See Taylor et al., column 59, line 63-column 60, line 11; Also see Lango et al., Column 2, line 61-column 3, line 7, wherein LAngo discloses “The present invention relates to a network caching system having a multi-protocol caching storage system ("filer" coupled to an origin server to provide storage virtualization of data served by the filer in response to data access requests issued by multi-protocol clients over a computer network”). 

As to claim 14, Taylor et al. as modified, teaches wherein each of the filesystems and each of the filesystem proxies is associated with a respective user accessing the guest (See Taylor et al., Figures 4C, 4E and 18; See column 8, lines 23-39, wherein Taylor discloses “In some embodiments, a set of caching storage devices (referred to as "cloud controllers") collectively cache, manage, and ensure data consistency for a set of data that is stored in a network storage system (e.g., a cloud-based storage system, which is also referred to as a cloud storage system). More specifically, one or more cloud controllers work together (e.g., as a federation) to manage a distributed filesystem with a global address space; Also see Taylor et al., Figures 6C and 7B; Also see column 26, lines 25-28 and lines 39-62, wherein Taylor discloses “a customized filesystem device driver in the guest operating system can forward request information to ( and receive responses from) a storage management system in the host operating system”).

As to claim 15, Taylor et al. as modified, teaches wherein an information request to the first filesystem is responded to by querying the first filesystem proxy while the first filesystem is instantiated and resident in the filesystem cache (See Taylor et al., Figures 4C, 4E and 18; See column 8, lines 23-39, wherein Taylor discloses “In some embodiments, a set of caching storage devices (referred to as "cloud controllers") collectively cache, manage, and ensure data consistency for a set of data that is stored in a network storage system (e.g., a cloud-based storage system, which is also referred to as a cloud storage system). More specifically, one or more cloud controllers work together (e.g., as a federation) to manage a distributed filesystem with a global address space; Also see Taylor et al., Figures 6C and 7B; Also see column 26, lines 25-28 and lines 39-62, wherein Taylor discloses “a customized filesystem device driver in the guest operating system can forward request information to ( and receive responses from) a storage management system in the host operating system”). 

As to claim 16, Taylor et al. as modified, teaches wherein a content request to the first filesystem is responded to by accessing the first filesystem in the filesystem cache  (See Taylor et al., Figures 4C, 4E and 18; See column 8, lines 23-39, wherein Taylor discloses “In some embodiments, a set of caching storage devices (referred to as "cloud controllers") collectively cache, manage, and ensure data consistency for a set of data that is stored in a network storage system (e.g., a cloud-based storage system, which is also referred to as a cloud storage system). More specifically, one or more cloud controllers work together (e.g., as a federation) to manage a distributed filesystem with a global address space. Each cloud controller maintains (e.g., stores and updates) metadata that describes the file and directory layout of the distributed filesystem and the location of the data blocks in the cloud storage system”). [note access may be through the proxy, e.g., request made to proxy which converts to filesystem request]  

As to claim 17, Taylor et al. as modified, teaches wherein the information request retrieves one of a file path, creation timestamp, modification timestamp, size, existence, access permissions, and an inode (See Lango et al., Column 7, lines 44-62, wherein Lango discloses “in addition to providing file system semantics, the file system 280 provides functions normally associated with a volume manager. These functions include (i) aggregation of the disks, (ii) aggregation of storage bandwidth of the disks, and (iii) reliability guarantees, such as mirroring and/or parity (RAID). The file system 280 illustratively implements the WAFL file system (hereinafter generally the "write-anywhere file system") having an on-disk format representation that is block-based using, e.g., 4 kilobyte (kB) blocks and using index nodes ("inodes") to identify files and file attributes (such as creation time, access permissions, size and block location). The file system uses files to store metadata describing the layout of its file system; these metadata files include, among others, an inode file. A file handle, i.e., an identifier that includes an inode number, is used to retrieve an inode from disk”).  

 As to claim 18, Taylor et al. teaches a method comprising: 
receiving a first request to locate a file in a first filesystem (See Taylor et al., column 1, line 65-column 2 line 12, wherein a request to delete a file is read on a request to locate a file because prior to deleting the file must be located);  
responsive to receiving the first request (See Taylor et al., Figures 4C, 4E and 18; See column 8, lines 23-39, wherein Taylor discloses “In some embodiments, a set of caching storage devices (referred to as "cloud controllers") collectively cache, manage, and ensure data consistency for a set of data that is stored in a network storage system (e.g., a cloud-based storage system, which is also referred to as a cloud storage system). More specifically, one or more cloud controllers work together (e.g., as a federation) to manage a distributed filesystem with a global address space. Each cloud controller maintains (e.g., stores and updates) metadata that describes the file and directory layout of the distributed filesystem and the location of the data blocks in the cloud storage system”);  
responding to the first request based on metadata retrieved from the filesystem proxy (See Taylor et al., column 1, line 65-column 2 line 12, wherein “a cloud controller receives a request from a client” and column 2, lines 13-58, wherein Taylor discloses “initiating a background deletion 45 operation involves traversing the target file's metadata in the snapshot hierarchy to retrieve deduplication hash values for each of the data blocks of the target file”); 
receiving a second request to modify the file (See Taylor et al., column 1, line 65-column 2 line 12, wherein “a cloud controller receives a request from a client” and column 2, lines 13-58, wherein Taylor discloses “initiating a background deletion 45 operation involves traversing the target file's metadata in the snapshot hierarchy to retrieve deduplication hash values for each of the data blocks of the target file”. Also see Taylor et al., Figures 4C and 11A; Also see column 30, lines 1-26, wherein Taylor teaches “During operation, cloud controllers 1102-1112 write incremental snapshots containing new metadata and data to cloud storage system 302. Cloud controllers 1102-1112 continuously receive incremental metadata snapshot updates (e.g., either from cloud storage system 302, as shown, or directly from the other cloud controllers), and update their local metadata with these updates to maintain a current view of the data stored in the distributed filesystem); and 
modifying the file in the first filesystem ((See Taylor et al., Figures 4C and 11A; Also see column 30, lines 1-26, wherein Taylor teaches “set of cloud controllers 1100-1112 that manage and access data stored in a cloud storage system 302. Backup cloud controller 1100 serves as a "hot backup" for cloud controllers 1102-1112. During operation, cloud controllers 1102-1112 write incremental snapshots containing new metadata and data to cloud storage system 302. Cloud controllers 1102-1112 continuously receive incremental metadata snapshot updates (e.g., either from cloud storage system 302, as shown, or directly from the other cloud controllers), and update their local metadata with these updates to maintain a current view of the data stored in the distributed filesystem”).
Taylor et al. discloses using cache (See Taylor et al., Figures 4C, 4E and 18; also See column 8, lines 23-3) when receiving a request and does disclose using a filesystem level proxy (See column 1, line 65-column 2 line 12; column 28, lines 27-45). Furthermore, Taylor et al. discloses responsive to receiving the second request, instantiate the first filesystem in the filesystem cache, wherein a second filesystem is evicted from the filesystem cache (See Taylor et al., column 35, lines 11-42, wherein Taylor teaches “a cloud controller may track the most recent access ( e.g., the last read time) for individual blocks in its local persistent read cache (and/or in a persistent read cache that is distributed across multiple cloud controllers). After the last block for a cloud file is evicted from the read cache ( e.g., due to not being used recently), the cloud controller may initiate a counter”). Taylor et al., however, does not explicitly teach query a first filesystem proxy in the proxy cache associated with the first filesystem; responsive to receiving the second request, instantiate the first filesystem in the filesystem cache, wherein a second filesystem is evicted from the filesystem cache to reclaim storage capacity for the first filesystem.
Lango et al. teaches system and method for caching network file systems (See abstract), in which he teaches query a first filesystem proxy in the proxy cache associated with the first filesystem (See Lango et al., column 1, line 61-column 2, line 28, wherein Lango discloses “proxy cache system”); wherein a second filesystem is evicted from the filesystem cache to reclaim storage capacity for the first filesystem (See Lango et al., column 7, lines 11-28; column 19, line 56-column 20, line 37, wherein Lango teaches “a truncator 294 implements a cache ejection policy to reclaim storage space”).
Taylor et al. and Lango et al. are from the analogous art of file system mangement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Taylor et al. and Lango et al. to have combined Taylor et al. and Lango et al.. The motivation to combine Taylor et al. and Lango et al. is to improve caching system that enables multi-protocol access by clients to data served by the system (See Lango et al., column 2, lines 46-59). Therefore, it would have been obvious to one skilled in the art to combine Taylor et al. and Lango et al..
 
As to claim 19, Taylor et al. as modified,  teaches intercepting a filesystem instantiation request associated with the first filesystem and generating the filesystem proxy instead of instantiating the first filesystem (See Taylor et al., column 1, line 65-column 2 line 12; column 28, lines 27-45;column 28, lines 27-45, wherein Taylor teaches “create a proxy at another, sim-35 pier layer by using a customized filesystem device driver that extracts and "turmels" (e.g., forwards) filesystem-level information to another storage management system”). 

As to claim 20, Taylor et al. teaches a computer-readable non-transitory storage medium storing executable instructions (See Taylor et al., Figure 10; Also see column 6, lines 1-13; column 11, lines 56-65), which when executed by a computer system, cause the computer system to: 
receive a first request to locate a file in a first filesystem (See Taylor et al., column 1, line 65-column 2 line 12, wherein a request to delete a file is read on a request to locate a file because prior to deleting the file must be located);  
- 24 -Attorney Docket No. 0816028.00258/20181222	responsive to receiving the first request (See Taylor et al., Figures 4C, 4E and 18; See column 8, lines 23-39, wherein Taylor discloses “In some embodiments, a set of caching storage devices (referred to as "cloud controllers") collectively cache, manage, and ensure data consistency for a set of data that is stored in a network storage system (e.g., a cloud-based storage system, which is also referred to as a cloud storage system). More specifically, one or more cloud controllers work together (e.g., as a federation) to manage a distributed filesystem with a global address space. Each cloud controller maintains ( e.g., stores and updates) metadata that describes the file and directory layout of the distributed filesystem and the location of the data blocks in the cloud storage system”);  
respond to the first request based on metadata retrieved from the filesystem proxy (See Taylor et al., column 1, line 65-column 2 line 12, wherein “a cloud controller receives a request from a client” and column 2, lines 13-58, wherein Taylor discloses “initiating a background deletion 45 operation involves traversing the target file's metadata in the snapshot hierarchy to retrieve deduplication hash values for each of the data blocks of the target file”); 
receive a second request to modify the file (See Taylor et al., column 1, line 65-column 2 line 12, wherein “a cloud controller receives a request from a client” and column 2, lines 13-58, wherein Taylor discloses “initiating a background deletion 45 operation involves traversing the target file's metadata in the snapshot hierarchy to retrieve deduplication hash values for each of the data blocks of the target file”. Also see Taylor et al., Figures 4C and 11A; Also see column 30, lines 1-26, wherein Taylor teaches “During operation, cloud controllers 1102-1112 write incremental snapshots containing new metadata and data to cloud storage system 302. Cloud controllers 1102-1112 continuously receive incremental metadata snapshot updates ( e.g., either from cloud storage system 302, as shown, or directly from the other cloud controllers), and update their local metadata with these updates to maintain a current view of the data stored in the distributed filesystem); and 
modify the file in the first filesystem (See Taylor et al., Figures 4C and 11A; Also see column 30, lines 1-26, wherein Taylor teaches “set of cloud controllers 1100-1112 that manage and access data stored in a cloud storage system 302. Backup cloud controller 1100 serves as a "hot backup" for cloud controllers 1102-1112. During operation, cloud controllers 1102-1112 write incremental snapshots containing new metadata and data to cloud storage system 302. Cloud controllers 1102-1112 continuously receive incremental metadata snapshot updates ( e.g., either from cloud storage system 302, as shown, or directly from the other cloud controllers), and update their local metadata with these updates to maintain a current view of the data stored in the distributed filesystem”).
Taylor et al. discloses using cache (See Taylor et al., Figures 4C, 4E and 18; also See column 8, lines 23-3) when receiving a request and does disclose using a filesystem level proxy (See column 1, line 65-column 2 line 12; column 28, lines 27-45). Furthermore, Taylor et al. discloses responsive to receiving the second request, instantiate the first filesystem in the filesystem cache, wherein a second filesystem is evicted from the filesystem cache (See column 35, lines 11-42, wherein Taylor teaches “a cloud controller may track the most recent access ( e.g., the last read time) for individual blocks in its local persistent read cache (and/or in a persistent read cache that is distributed across multiple cloud controllers). After the last block for a cloud file is evicted from the read cache ( e.g., due to not being used recently), the cloud controller may initiate a counter”). Taylor et al., however, does not explicitly teach query a first filesystem proxy in the proxy cache associated with the first filesystem; responsive to receiving the second request, instantiate the first filesystem in the filesystem cache, wherein a second filesystem is evicted from the filesystem cache to reclaim storage capacity for the first filesystem.
Lango et al. teaches system and method for caching network file systems (See abstract), in which he teaches query a first filesystem proxy in the proxy cache associated with the first filesystem (See Lango et al., column 1, line 61-column 2, line 28, wherein Lango discloses “proxy cache system”); wherein a second filesystem is (See Lango et al., column 7, lines 11-28; column 19, line 56-column 20, line 37, wherein Lango teaches “a truncator 294 implements a cache ejection policy to reclaim storage space”).
Taylor et al. and Lango et al. are from the analogous art of file system mangement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Taylor et al. and Lango et al. to have combined Taylor et al. and Lango et al.. The motivation to combine Taylor et al. and Lango et al. is to improve caching system that enables multi-protocol access by clients to data served by the system (See Lango et al., column 2, lines 46-59). Therefore, it would have been obvious to one skilled in the art to combine Taylor et al. and Lango et al..

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






6/18/2021
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164